Exhibit 10.3

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
January 1, 2012, by and between James L. Pokluda, III (the “Executive”) and
Houston Wire & Cable Company, a Delaware corporation (the “Company”).

 

WHEREAS, the Company desires to employ the Executive as President and Chief
Executive Officer of the Company and of its wholly owned subsidiary HWC Wire &
Cable Company, and the Company and the Executive desire to enter into this
Agreement to set forth the terms and conditions of the Executive’s employment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Capacities and Duties.

 

1.1 Title. The Executive is hereby employed in the capacity of President and
Chief Executive Officer of the Company and of HWC Wire & Cable Company,
effective as of January 1, 2012. The Executive shall report directly to the
Board of Directors of the Company (the “Board”) and shall be subject to its
supervision, control and direction. The Executive will at all times abide by the
Company’s personnel policies in effect from time to time and will faithfully,
industriously and to the best of the Executive’s ability, experience and talents
perform all of the duties that may be required of and from the Executive by the
Board pursuant to the express and implied terms hereof, consistent with the
Executive’s status as the President and Chief Executive Officer of the Company
and HWC Wire & Cable Company.

 

1.2 Exclusive Services. During the Term, the Executive agrees to devote his best
efforts and full business time to rendering services to the Company. The
Executive is specifically restricted from being employed by any other company,
other than a Subsidiary or an Affiliate (each as defined below) of the Company,
while employed by the Company pursuant to this Agreement; provided that the
Executive’s service on boards of directors of other companies in accordance with
the Company’s Corporate Governance Principles, or on boards of any civic,
charitable, education or professional organizations, shall not be considered
employment in violation of this Section 1.2.

 

1.3 Election as Director. The Company has elected the Executive as a member of
the Company’s Board of Directors, effective as of January 1, 2012 and shall use
its best efforts to cause the Executive to remain elected as such a member
during the term of this Agreement. The Company and the Executive shall enter
into an indemnification agreement substantially similar to the form of agreement
the Company has with the other members of the Board of Directors.

 

2. Term. Subject to earlier termination as set forth herein, the term of this
Agreement shall be four years, commencing on the date of this Agreement (the
“Term”).

 

 

 

3. Compensation and Benefits. For the Executive’s services performed during the
Term of this Agreement, the Company agrees to pay or provide the Executive with
the following:

 

3.1 Salary. An annual base salary (“Base Salary”) of $400,000, to be paid
according to the Company’s general payroll practices as in effect from time to
time. The Executive’s Base Salary will be subject to annual reviews and
increases (but not decreases) as approved by the Board and the Compensation
Committee of the Board.

 

3.2 Incentive Compensation Program. The Company shall pay the Executive an
annual bonus (“Incentive Bonus”) of up to 75% of his Base Salary for each full
fiscal year of the Company in which the Executive is employed by the Company,
based upon achievement of the performance target for such fiscal year as
described in this Section 3.2. If the Company achieves less than 85% of the
target for a fiscal year, no Incentive Bonus shall be paid for such fiscal year.
If the Company achieves 100% of the target for a fiscal year, the Incentive
Bonus for that fiscal year shall be equal to 50% of the Executive’s Base Salary
for that fiscal year. If the Company achieves 115% or more of the target for a
fiscal year, the Incentive Bonus for that year shall be equal to 75% of the
Executive’s Base Salary for that fiscal year. If the Company achieves a
percentage of the target for a fiscal year that is between any two of the 85%,
100% or 115% thresholds referred to above, the Incentive Bonus shall be a
percentage of the Executive’s Base Salary for that fiscal year calculated on a
straight line basis between the percentage that would apply at those two
thresholds. As used in this Section 3.2, “Base Salary” means the rate of Base
Salary in effect for a majority of that fiscal year (or, if no Base Salary rate
was in effect for a majority of such fiscal year, then a rate equal to the
actual Base Salary paid for that fiscal year). No later than 60 days after the
beginning of each fiscal year, the Board (or the Compensation Committee) and the
Executive shall mutually agree upon the performance target for such fiscal year,
which performance target will be consistent with the Company’s business plan
approved by the Board for such fiscal year. Except as provided for in this
Agreement, the Company shall not be obligated to pay any Incentive Bonus for any
fiscal year unless the Executive is employed by the Company at the end of that
fiscal year. The Executive shall be paid the Incentive Bonus by March 15 of the
year following the fiscal year to which the Bonus relates, provided that if the
audit of the Company and its Subsidiaries is not completed by such date, payment
shall be made within 60 days following the completion of the audit, but no later
than December 31 of such year.

 

3.3 Stock Plan. The Executive will participate in the Company’s 2006 Stock Plan
(including any amended or successor plan, the “Stock Plan”). On December 20,
2011, the Company granted awards to the Executive under the Stock Plan as
follows:

 

(a) stock options with respect to 64,330 shares of the Company’s common stock,
which will vest 50% on December 31, 2016 and 50% on December 31, 2017;

 

(b) 26,576 shares of restricted stock, which will vest 50% on December 31, 2016
and 50% on December 31, 2017;

 

-2-

 

(c) 14,175 shares of performance-based restricted stock, which will vest at the
end of the three-year performance period ending December 31, 2014 based on the
level of attainment of a cumulative operating income target; and

 

(d) stock options with respect to 8,580 shares of the Company’s common stock, in
accordance with the Company’s regular grant procedures for 2011,

 

each as more specifically set forth in the applicable award agreement. The
Executive will be eligible to receive awards of stock options, restricted stock
and/or restricted stock units during the Term in accordance with the Company’s
regular annual grant procedures.

 

3.4 Benefits. The Executive shall be entitled to receive all benefits of
employment generally available to the Company’s other executive employees when
and as such benefits, if any, become available and the Executive becomes
eligible for them, including any medical, dental, life and disability insurance
benefits, paid time off benefits, long-term incentive plan, stock option plan,
pension plan and/or profit-sharing plan; provided that the Executive shall not
participate in the Senior Management Bonus Program. The Company has the right to
amend or terminate any such benefit plans or programs. The Executive shall be
insured under the Company’s director and officer indemnification policy.

 

3.5 Vacation. The Executive shall be entitled to four weeks of paid vacation
each year during the Term, which shall accrue each January 1 during the Term.
The Executive will use his reasonable efforts to schedule vacation periods to
minimize disruption of the Company’s business.

 

3.6 Vehicle Allowance. The Executive shall be entitled to participate in the
Company’s automobile policy as it applies to executive employees.

 

3.7 Reimbursement of Expenses. The Company shall reimburse the Executive for up
to $5,000 in legal expenses incurred in connection with the review and
negotiation of this Agreement. The Company shall also reimburse the Executive
for any reasonable business expenses incurred by the Executive in the ordinary
course of the Company’s business in accordance with the Company’s reimbursement
policies then in effect. These expenses shall be substantiated by invoices and
receipts, to be submitted by the Executive within 30 days after incurrence, and
reimbursement shall be made by the Company within 60 days following its receipt
of all necessary documentation with respect to such expenses.

 

4. Termination of Employment.

 

4.1 For Cause or Other than for Good Reason or Disability. If, prior to the
expiration of the Term and prior to a Change in Control, the Company terminates
the Executive’s employment for Cause or the Executive terminates his employment
for any reason other than Good Reason or Disability, the Company shall pay the
Executive the unpaid Base Salary earned by the Executive through the date of
termination and any vacation pay, expense reimbursements and other cash
entitlements accrued by the Executive that are payable pursuant to the Company’s
policies as of such date. Such payment shall be made within 30 days of
termination or earlier if required by law. All unexercised stock options and all
unpaid restricted stock or restricted stock units and other equity incentive
compensation awards previously granted to the Executive shall be exercisable or
forfeited, as the case may be, in accordance with the applicable agreement or
award between the Company and the Executive.

 

-3-

 

4.2 Without Cause or for Good Reason or Disability. If, prior to the expiration
of the Term and prior to a Change in Control, the Company terminates the
Executive’s employment without Cause, the Executive terminates his employment
for Good Reason or the Executive’s employment terminates due to Disability, the
Executive shall be entitled to receive:

 

(a) The cash amounts described in Section 4.1 above.

 

(b) Continuation of the Executive’s Base Salary as then in effect for the
12-month period beginning on the date of such termination of employment, payable
in accordance with the Company’s payroll policy then in effect.

 

(c) A prorata payment of the Incentive Bonus that would have been earned by the
Executive had he remained employed through the end of the fiscal year in which
the termination occurs (determined on the basis of the number of days of
employment during such fiscal year), paid at the same time bonuses for such
fiscal year are paid by the Company to other executive employees.

 

(d) Continuation of medical benefits under the Company’s group health plan as in
effect from time to time for the Executive and his spouse and covered dependents
for 36 months. Coverage during the first 18 months is subject to the Executive’s
timely payment of premiums at active employee rates for such coverage and shall
be concurrent with coverage under Title I, Part 6 of the Employee Retirement
Income Security Act of 1974 (“COBRA”), provided that the Executive timely elects
COBRA continuation coverage. Coverage for the remainder of the 36-month
continuation period is subject to the Executive’s payment of the entire premium
for such coverage. The medical benefits provided under this Section shall
terminate at such time that the Executive and his spouse and covered dependents
become eligible for medical benefits under any other benefit plan or policy to
the extent not prohibited by COBRA.

 

(e) On the effective date of termination of the Executive’s employment, the
stock option and restricted stock awards described in Sections 3.3(a) and
3.3(b), respectively, shall each vest as to a number of shares equal to the sum
of (i) and (ii), where (i) is the product of (A) 50% of the total number of
shares subject to such award and (B) a fraction, the numerator of which is the
number of days in the period beginning January 1, 2012 through the effective
date of termination of employment, and the denominator of which is the number of
days in the period beginning January 1, 2012 through December 31, 2016 and (ii)
is the product of (A) 50% of the total number of shares subject to such award
and (B) a fraction, the numerator of which is the number of days in the period
beginning January 1, 2012 through the effective date of termination of
employment, and the denominator of which is the number of days in the period
beginning January 1, 2012 through December 31, 2017. All other unexercised stock
options and all unpaid restricted stock or restricted stock units and other
equity incentive compensation awards granted to the Executive shall be
exercisable or forfeited, as the case may be, in accordance with the applicable
agreement or award between the Company and the Executive.

 

-4-

 

4.3 Death. If prior to the expiration of the Term the Executive’s employment
terminates due to his death, the Executive’s estate shall be entitled to
receive:

 

(a) The cash amounts described in Section 4.1 above.

 

(b) A prorata payment of the Incentive Bonus that would have been earned by the
Executive had he remained employed through the end of the fiscal year in which
the termination occurs (determined on the basis of the number of days of
employment during such fiscal year), paid at the same time bonuses for such
fiscal year are paid by the Company to other executive employees.

 

(c) Continuation of medical benefits under the Company’s group health plan as in
effect from time to time for the Executive’s surviving spouse and covered
dependents for 36 months pursuant to COBRA. Coverage during the first 18 months
is subject to the beneficiaries’ timely payment of premiums at active employee
rates for such coverage, provided that the beneficiary timely elects COBRA
continuation coverage. Coverage for the remainder of the 36-month continuation
period is subject to the beneficiaries’ payment of the entire premium for such
coverage. The medical benefits provided under this Section shall terminate at
such time that the Executive’s surviving spouse and covered dependents become
eligible for medical benefits under any other benefit plan or policy to the
extent not prohibited by COBRA.

 

(d) All unexercised stock options and all unpaid restricted stock or restricted
stock units and other equity incentive compensation awards previously granted to
the Executive shall be exercisable or forfeited, as the case may be, in
accordance with the applicable agreement or award between the Company and the
Executive.

 

4.4 Without Cause or for Good Reason following a Change in Control. If, prior to
the expiration of the Term and following a Change in Control, the Company
terminates the Executive’s employment without Cause (other than for Disability)
or the Executive terminates his employment for Good Reason, the Executive shall
be entitled to receive:

 

(a) The cash amounts described in Section 4.1 above.

 

(b) Continuation of the Executive’s Base Salary as then in effect for the
24-month period beginning on the date of such termination of employment, payable
in accordance with the Company’s payroll policy then in effect.

 

(c) A prorata payment of the Incentive Bonus that would have been earned by the
Executive had he remained employed through the end of the fiscal year in which
the termination occurs (determined on the basis of the number of days of
employment during such fiscal year), paid at the same time bonuses for such
fiscal year are paid by the Company to other executive employees.

 

-5-

 

(d) Continuation of medical benefits under the Company’s group health plan as in
effect from time to time for the Executive and his spouse and covered dependents
for 36 months. Coverage during the first 18 months is subject to the Executive’s
timely payment of premiums at active employee rates for such coverage and shall
be concurrent with coverage under COBRA, provided that the Executive timely
elects COBRA continuation coverage. Coverage for the remainder of the 36-month
continuation period is subject to the Executive’s payment of the entire premium
for such coverage. The medical benefits provided under this Section shall
terminate at such time that the Executive and his spouse and covered dependents
become eligible for medical benefits under any other benefit plan or policy to
the extent not prohibited by COBRA.

 

(e) All unexercised stock options and all unpaid restricted stock or restricted
stock units and other equity incentive compensation awards previously granted to
the Executive shall be exercisable or paid, as the case may be, in accordance
with the applicable agreement or award between the Company and the Executive.

 

4.5 Entitlement To Benefits. Notwithstanding any other Section of this
Agreement, upon termination of the Executive’s employment, the Executive shall
be entitled to all vested benefits, vested stock-based awards, accrued and
unused vacation, return of personal effects, COBRA rights and other rights that
may not be waived or released as a matter of law, in addition to any other sums,
benefits, or rights which are provided for in this Agreement.

 

4.6 Release of Claims. The Executive agrees that, as a condition to receiving
benefits under this Section 4, the Executive will execute a general release of
claims in a form provided by the Company. Payments of any continued Base Salary
shall begin on the first payroll period occurring after the 45th day following
the Executive’s termination of employment, and the first payment shall include
amounts that would have been paid to the Executive in the interim had employment
continued. Any release executed by the Executive shall contain exceptions to the
release for (a) any existing right to indemnification, contribution and a
defense, (b) any directors and officers and general liability insurance coverage
of the Executive, (c) the Executive’s rights as a shareholder, (d) all vested
rights of the Executive, (e) the Executive’s right to enforce this Agreement and
(f) any rights which cannot be waived or released as a matter of law.

 

4.7 No Offset. Subject to Section 6, there shall be no offset of any kind to the
payment of the severance benefits described in this Section 4.

 

4.8 Action Required to Terminate the Executive. Action by the affirmative vote
of a majority of the members of the Board, other than the Executive, taken at a
meeting of the Board or by written consent of the Board shall be required for
the Company to terminate the Executive’s employment.

 

4.9 Internal Revenue Code Section 280G. If (a) in connection with a Change in
Control, the Executive would be or is subject to an excise tax under Section
4999 of the Internal Revenue Code (an “Excise Tax”) with respect to any cash,
benefits or other property received, or any acceleration of vesting of any
benefit or award (the “Change in Control Benefits”), and (b) (i) the total net
after-tax value of the Change in Control Benefits to the Executive (taking into
account federal, state and local income and employment taxes and the Excise Tax)
is less than (ii) the total net after-tax value of the Change in Control
Benefits (taking into account federal, state and local income and employment
taxes and the Excise Tax) reduced to the largest amount payable without
triggering the imposition of any Excise Tax, then the Change in Control Benefits
payable under this Agreement shall be reduced to the amount described in
(b)(ii). No later than 30 days after the date of the Change in Control, a
nationally recognized accounting firm selected by the Company shall make a
determination as to whether any Excise Tax would be reported with respect to the
Change in Control Benefits and, if so, the amounts described in each of (b)(i)
and (b)(ii) above. If a reduction to the Change in Control Benefits is
necessary, the Executive shall determine the Change in Control Benefits to be
reduced, and the Company shall provide the Executive with such information as is
necessary to make such determination. The Company and the Executive shall
furnish to the accounting firm such information and documents as the accounting
firm may reasonably request in order to make a determination under this Section
4.9. The Company shall be responsible for all fees and expenses connected with
the determinations by the accounting firm pursuant to this Section 4.9. The
Executive agrees to notify the Company in the event of any audit or other
proceeding by the Internal Revenue Service or any taxing authority in which the
Internal Revenue Service or other taxing authority asserts that any Excise Tax
should be assessed against the Executive and to cooperate with the Company in
contesting any such proposed assessment with respect to such Excise Tax.

 

-6-

 

4.10 Definitions of Terms Used in Section 4.

 

(a) Cause. “Cause” shall exist if there is (i) a material neglect by the
Executive of his assigned duties, which includes any failure to follow the
written direction of the Board or to comply with the Company’s code of ethics or
written policies, or repeated refusal by the Executive to perform his assigned
duties, in each case other than by reason of Disability, which continues for 30
days following receipt of written notice from the Board; (ii) the commission by
the Executive of any act of fraud or embezzlement against Company or any of its
Affiliates or the commission of any felony or act involving dishonesty; (iii)
the commission by the Executive of any act of moral turpitude which actually
causes financial harm to the Company or any of its Affiliates; (iv) a material
breach by the Executive of the terms of Section 5.1 of this Agreement or any
other confidentiality or non-disclosure agreement of the Executive with the
Company; or (v) the Executive’s commencement of employment with another company
while he is an employee of the Company without the prior consent of the Board.

 

(b) Change in Control. “Change in Control” shall have the meaning set forth in
the Stock Plan, as in effect on the date of this Agreement.

 

(c) Disability. “Disability” means, in the sole judgment of the Board, the
Executive’s inability to engage in any substantial gainful activity by reason of
any medically-determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months.

 

(d) Good Reason. “For Good Reason” shall mean voluntary termination of this
Agreement by the Executive if, without the prior consent of the Executive: (a)
the Company shall relocate its principal executive offices to a location outside
the Houston, Texas metropolitan area, (b) there is a material reduction by the
Company in the Executive’s responsibilities, duties, authority, title or
reporting relationship; or (c) the Company acts in any way that would materially
reduce the Executive’s Base Salary (as defined or subsequently increased
pursuant to Section 3.1) or if the Company adversely affects the Executive’s
participation in or materially reduces the Executive’s benefit under any benefit
plan of the Company in which the Executive is participating; provided, however,
that termination for Good Reason by the Executive shall not be permitted unless
(x) the Executive has given the Company at least 30 day’s prior written notice
that he has a basis for a termination for Good Reason, which notice shall
specify the facts and circumstances constituting Good Reason, and (y) the
Company has not remedied such facts and circumstances constituting Good Reason
within such 30-day period.

 

-7-

 

5. Restrictive Covenants.

 

5.1 Confidential and Proprietary Information. During the Term and for a period
of two years following the date of termination of the Executive’s employment
with the Company (except as to trade secrets, which shall not be disclosed at
any time), the Executive acknowledges that he has as of the date of this
Agreement, and will continue to have, access to and use of Confidential and
Proprietary Information and agrees that he will not, either directly or
indirectly, and he will not permit any Covered Entity which is Controlled by the
Executive to, either directly or indirectly, divulge to any Person or use any of
the Confidential and Proprietary Information, except as required in connection
with the performance of the Executive’s duties to the Company. The Executive and
each Covered Entity (and if deceased, his personal representative) shall
promptly, following a request therefor from the Company, return to the Company,
without retaining copies, all tangible items (including electronic data storage
devices) which are or which contain Confidential and Proprietary Information.

 

5.2 Non-Competition; Non-Solicitation; No Disparagement. The Executive
acknowledges and agrees that: (i) through his continuing services to the
Company, he will learn valuable trade secrets and other Confidential and
Proprietary Information relating to the Company’s businesses; (ii) the
Executive’s services to the Company are unique in nature, and (iii) the Company
would be irreparably damaged if the Executive were to provide services to any
Person in violation of the restrictions contained in this Agreement.
Accordingly, as an inducement to the Company to enter into this Agreement, the
Executive agrees that except in the Executive’s capacity as an employee of the
Company, neither the Executive nor any Covered Entity shall directly or
indirectly, without the prior written consent of the Company (which may be
withheld in its sole discretion), during the Restriction Period:

 

(a) engage or participate in, anywhere in the Territory (as defined below), as
an employee, owner, partner, shareholder, officer, director, member, manager,
advisor, consultant, lender, lessor, agent or (without limitation by the
specific enumeration of the foregoing) otherwise, or permit his name to be used
by or render services of any type for, any Competing Business (as defined below)
or any Person developing a Competing Business; provided, however, that nothing
in this Agreement shall prevent the Executive from acquiring or owning, but
solely as a passive investment, up to five percent of any class of voting
securities registered under the Securities Exchange Act of 1934, as amended, of
any issuer engaged in a Competing Business;

 

-8-

 

(b) take any action which could reasonably be expected to divert from the
Company any opportunity which would be within the scope of the Company’s
business;

 

(c) solicit or attempt to solicit any Person who is or has been (A) a customer
of the Company at any time within one year prior to the date of termination of
the Executive’s employment to purchase any product or service which may be
provided by the Company, or (B) a customer, supplier, licensor, licensee or
other business relation conducting business with the Company at any time within
one year prior to the date of termination of the Executive’s employment, to
cease doing business with, or to alter or limit its business relationship with,
the Company;

 

(d) solicit, attempt to solicit, or assist anyone else to solicit any Business
Associate (as defined below) to terminate his, her or its association with the
Company;

 

(e) recruit, solicit, hire or otherwise retain the services of any Business
Associate, whether on a full-time basis, part-time basis or otherwise and
whether as an employee, independent contractor, consultant, advisor or in
another capacity; or

 

(f) make (or cause to be made) to any Person any knowingly disparaging,
derogatory or other negative statement about the Company or any of its officers,
directors, employees or agents.

 

5.3 Protection of and Rights to Intellectual Property. All Intellectual Property
developed by the Executive during the Term shall be the sole and exclusive
property of the Company, without further compensation. Any Intellectual Property
based upon Confidential and Proprietary Information and developed at any time
either during or following the Term shall be the property of the Company. The
Executive shall assign to the Company or its designees, the entire right, title
and interest in said Intellectual Property. The Executive shall, at the
Company’s request and expense, make applications for domestic or foreign
patents, execute all documents necessary thereto, assist in securing, defending
or enforcing any such title and right thereto, and assist the Company in any
other claims or litigation involving said Intellectual Property. Consistent with
applicable law, the Company acknowledges that no provision in this Agreement is
intended to require assignment of any of the Executive’s rights in an invention
if no equipment, supplies, facilities, or trade secret information of the
Company was used, and the invention was developed entirely on the Executive’s
own time, unless the invention relates to the Business or to the Company’s
current or demonstrably anticipated business, research or development, or the
invention results from any work performed by the Executive for the Company.

 

5.4 Specific Performance. The Executive agrees that any violation by him of
Sections 5.1, 5.2 or 5.3 of this Agreement would be highly injurious to the
Company and would cause irreparable harm to the Company. By reason of the
foregoing, the Executive consents and agrees that if he violates any provision
of Sections 5.1, 5.2 or 5.3 of this Agreement, the Company shall be entitled, in
addition to any other rights and remedies that it may have, to apply to any
court of competent jurisdiction in Houston, Texas for specific performance
and/or injunctive or other equitable relief in order to enforce, or prevent any
continuing violation of, the provisions of such Sections 5.1, 5.2 and 5.3. The
Executive also recognizes that the territorial, time and scope limitations set
forth in Sections 5.1 and 5.2, as applicable, are reasonable and are properly
required for the protection of the Company, and, in the event that any such
territorial, time or scope limitation is deemed to be unreasonable by a court of
competent jurisdiction, the Company and the Executive agree, and the Executive
submits, to the reduction of any or all of said territorial, time or scope
limitations to such an area, period or scope as said court shall deem reasonable
under the circumstances. If such partial enforcement is not possible, then to
the extent permitted by law, the provision shall be deemed severed, and the
remaining provisions of this Agreement shall remain in full force and effect. If
any covenant in Section 5.1 or 5.2 is breached, then (to the extent permitted by
law) the Restricted Period with respect to such covenant shall be extended by
the number of days during which such breach exists.

 

-9-

 

5.5 Impact of Breach of Section 5 on Certain Payments. The Executive agrees that
the payment of any compensation or benefits pursuant to Section 4.2 or 4.4 is
conditioned on the Executive’s compliance with the provisions of Sections 5.1,
5.2 and 5.3.

 

5.6 Definitions of Terms Used in Section 5.

 

(a) Affiliate. An “Affiliate” of a Person is another Person that Controls, is
Controlled by or is under common Control with such first Person.

 

(b) Business Associate. “Business Associate” means any employee, representative,
consultant or agent of the Company who is acting in such capacity as of the date
hereof or has acted in such capacity at any time within the 12 month period
immediately preceding the date of hire, recruitment, solicitation or retention
by the Executive or a Covered Entity.

 

(c) Competing Business. A “Competing Business” means a business which is, in
whole or in part, directly or indirectly, competitive with the business of the
Company as conducted at the time of enforcement of Section 5.2 (if such
enforcement occurs prior to the termination of the Executive’s employment) or at
the time of the termination of the Executive’s employment (if enforcement of
Section 5.2 occurs at or following such time) or under development at either
such time, as the case may be, and expected to be introduced or undertaken
within one year following such date of enforcement. Without limiting the
generality of the foregoing sentence, the term Competing Business shall include
the business of the Company.

 

(d) Confidential and Proprietary Information. “Confidential and Proprietary
Information” means all information and any idea in any form whatsoever, tangible
or intangible, pertaining in any manner to the business of the Company or any
Affiliate of the Company, or to the Company’s clients, consultants or business
associates, unless the information is or becomes publicly known through lawful
means (other than disclosure by the Executive, unless such disclosure by the
Executive is made in good faith in the course of performing the Executive’s
duties under this Agreement, or with the express written consent of the Board of
Directors).

 

(e) Control. “Control” means (i) in the case of corporate entities, direct or
indirect ownership of more than 50% of the stock or participating assets
entitled to vote for the election of directors; and (ii) in the case of
non-corporate entities (such as individuals, limited liability companies,
partnerships or limited partnerships), either (A) direct or indirect ownership
of more than fifty percent 50% of the equity interest or (B) the power to direct
the management and policies of the noncorporate entity.

 

-10-

 

(f) Covered Entity. “Covered Entity” means every Affiliate of the Executive, and
every Person in which the Executive has invested (whether through debt or equity
securities), or to which the Executive has contributed any capital or made any
advances, or in which any Affiliate of the Executive has an ownership interest
or profit sharing percentage, or a firm from which the Executive or any
Affiliate of the Executive receives or is entitled to receive income,
compensation or consulting fees, or in which the Executive or any Affiliate of
the Executive has an interest as a lender (other than solely as a trade creditor
for the sale of goods or provision of services that do not otherwise violate the
provisions of this Agreement). The agreements of the Executive contained herein
specifically apply to each Person which is presently a Covered Entity or which
becomes a Covered Entity subsequent to the date of this Agreement.
Notwithstanding the foregoing, nothing contained in this Agreement prohibits the
Executive or any Affiliate of the Executive from owning less than five percent
of any class of voting securities registered under the Securities Exchange Act
of 1934, as amended, of any issuer, and no such issuer shall be considered a
Covered Entity solely by virtue of such ownership or the incidents thereof.
Further notwithstanding anything contained in the foregoing provisions to the
contrary, the term “Covered Entity” shall not include the Company, any
Subsidiary of the Company, or any Affiliate of the Company or any such
Subsidiary.

 

(g) Engage. To “engage” in a business means (i) to render services in (or with
respect to) the Territory for that business, or (ii to own, manage, operate or
control (or participate in the ownership, management, operation or control of)
an enterprise engaged in that business in (or with respect to) the Territory.

 

(h) Intellectual Property. “Intellectual Property” means all discoveries,
inventions, improvements, computer programs, formulas, ideas, devices, writings
or other intellectual property (including any notes, records, reports, sketches,
plans, memoranda and other tangible information relating to such Intellectual
Property), whether or not subject to protection under the patent or copyright
laws, which the Executive shall conceive solely or jointly with others, in the
course of, or within the scope of employment, or which relates directly to the
business of the Company or its actual or anticipated research and development,
or which was conceived or created using the Company’s materials or facilities,
whether during or after working hours.

 

(i) Person. “Person” means any individual, partnership, limited partnership,
corporation, limited liability company, association, joint stock company, trust,
joint venture, unincorporated organization or any other entity.

 

(j) Restriction Period. “Restriction Period” shall mean the period commencing on
the date hereof and continuing during the Executive’s employment with the
Company and for a period of one year (two years in the event the Executive is
entitled to continuation of Base Salary under Section 4.2(b) or 4.4(b))
following the date of termination of the Executive’s employment with the
Company.

 

-11-

 

(k) Solicit. To “solicit” means to encourage or induce, or to take any action
that is intended or calculated to encourage or induce, or which is reasonably
likely to result in encouragement or inducement.

 

(l) Subsidiary. “Subsidiary” shall mean any Person which is Controlled, directly
or indirectly, by the Company, including through the ownership of stock or other
interests in one or more other business enterprises which are connected with the
Company.

 

(m) Territory. “Territory” means the United States of America.

 

6. Recoupment. In the event the Company restates its financial statements due to
material noncompliance with any reporting requirement, the Executive shall,
within 60 days of written notice from the Company that such repayment is
required by applicable law or Company policy, repay any incentive compensation
(including stock options) he has received from the Company that is in excess of
the amount to which he would have been entitled under the restated financial
statements.

 

7. Withholding. The Executive authorizes the Company to make any and all
applicable withholdings of federal and state taxes and other items the Company
may be required to deduct, as such items may exist under this Agreement or
otherwise from time to time.

 

8. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Executive, the Company and their respective
heirs, successors and assigns, except that the Executive shall not have any
right to assign or otherwise transfer this Agreement, or any of the Executive’s
rights, duties or any other interest herein, to any party without the prior
written consent of the Company, and any such purported assignment shall be null
and void.

 

9. Survival of Rights and Obligations. The rights and obligations of the parties
as stated herein shall survive the termination of this Agreement.

 

10. Entire Agreement. This Agreement sets forth the parties’ sole and entire
agreement regarding the subject matter hereof and supersedes any and all other
agreements, statements and representations of the parties, including but not
limited to any employment agreement or other agreement regarding the Executive’s
compensation or terms of employment entered into prior to the date hereof.
Notwithstanding the foregoing, benefits provided under the Company’s employee
benefit plans, including any awards granted under the Stock Plan, will be
subject to the terms and conditions of the relevant plans and, where applicable,
award agreements.

 

11. Modifications or Waivers. The terms and provisions of this Agreement may be
modified or amended only by a written instrument executed by each of the parties
hereto, and compliance with the terms and provisions hereof may be waived only
by a written instrument executed by each party entitled to the benefits thereof.
No failure or delay on the part of any party in exercising any right, power, or
privilege granted hereunder shall constitute a waiver thereof, nor shall any
single or partial exercise of any such right, power, or privilege preclude any
other or further exercise thereof or the exercise of any other right, power, or
privilege granted hereunder.

 

-12-

 

 

 

12. Governing Law. This Agreement shall be governed pursuant to federal law, as
applicable or the laws of the State of Texas, without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Texas.

 

13. Internal Revenue Code Section 409A. If at the time of the Executive’s
termination of employment for reasons other than death he is a “specified
employee” (as such term is defined and determined in accordance with the
procedures set forth in Treas. Reg. §1.409A-1(i)), any amounts payable to the
Executive pursuant to this Agreement that are subject to Section 409A of the
Internal Revenue Code (“Code Section 409A”) shall not be paid or commence to be
paid until six months following the Employee’s termination of employment or, if
earlier, the Employee’s subsequent death. Each cash payment made pursuant to
Section 4 shall be considered a separate payment for purposes of Code Section
409A. This Agreement is to be construed and interpreted in a manner consistent
with Code Section 409A, and the parties hereto agree to amend this Agreement as
necessary to avoid the imposition of penalty taxes under Code Section 409A
against the Executive. No payment required to be made hereunder shall be
accelerated or deferred by the Company or the Executive in a manner that would
subject such payment to any excise tax under Code Section 409A.

 

14. Severability. If any part, clause or condition of this Agreement is held to
be partially or wholly invalid, unenforceable or inoperative for any reason
whatsoever, such shall not affect any other provision or portion hereof, which
shall continue to be effective as though such invalid, unenforceable or
inoperative part, clause or condition had not been made. If any provision, or
its application to any Person or circumstance, is held by a court of competent
jurisdiction or an arbitrator pursuant to Section 18 hereof to be invalid or
unenforceable, the court or the arbitrator is empowered to and shall modify any
such provision so as to be enforceable. All remaining provisions shall remain
valid and enforceable.

 

15. Interpretation.

 

15.1 Section Headings. The section and subsection heading of this Agreement are
included for purposes of convenience only, and shall not affect the construction
or interpretation of any of its provisions.

 

15.2 Gender and Number. Whenever required by the context, the singular shall
include the plural, the plural shall include the singular, and the masculine
gender shall include the neuter and feminine genders and vice versa.

 

16. Notices. All notices and other communications under or in connection with
this Agreement shall be in writing and shall be deemed given (a) if delivered
personally, upon delivery, (b) if delivered by registered or certified mail
(return receipt requested), upon the earlier of actual delivery or three days
after being mailed, (c) if given by overnight courier with receipt
acknowledgment requested, the next business day following the date sent, or (d)
if given by telecopy, upon confirmation of transmission by telecopy, in each
case to the parties at the following addresses:

 

-13-

 

 

  To the Company: Houston Wire & Cable Company     10201 North Loop East    
Houston, TX  77029     Facsimile:  (713) 609-2168     Attention:  Chairman of
the Board         with a copy to: Schiff Hardin LLP     6600 Sears Tower    
Chicago, Illinois  60606     Facsimile:  (312) 258-5600     Attention:  Robert
Minkus         To the Executive: James L. Pokluda III     At the most recent
address on file with the Company      

17. Joint Preparation. Each of the parties to this Agreement has negotiated it
at length, and has had the opportunity to consult with and be represented by its
or his own competent counsel. This Agreement is therefore deemed to have been
jointly prepared by the parties and any uncertainty or ambiguity existing in it
shall not be interpreted against any party, but rather shall be interpreted
according to the rules generally governing the interpretation of contracts.

 

18. Mediation and Arbitration. If requested by the Company or the Executive, any
unresolved controversy or claim arising from or related to this Agreement or
breach hereof shall be resolved by use of mediation initially, and if that fails
to resolve the matter, by arbitration. Mediation shall be in Houston, Texas,
before one mediator qualified in mediation of employment matters agreed upon by
the parties, or if no agreement on a mediator is reached, before a mediator
chosen according to the American Arbitration Association (“AAA”) National Rules
for the Resolution of Employment Disputes, specifically the Employment Mediation
Rules. There shall be only one mediator. The parties will use best efforts to
obtain a mediator and complete the mediation within 30 days from the date of
request for mediation. If the mediation has not been completed within 45 days
from the date of request for mediation, any party may, by notice to all other
parties and the AAA, forego mediation and move directly to arbitration under the
AAA National Rules for the Resolution of Employment Disputes; provided, however,
that such arbitration shall be before three arbitrators, not one, and shall be
in Houston, Texas. Also, by written agreement signed by the Company and the
Executive, the parties hereto may agree to forego mediation, may make any
agreement regarding scheduling of the mediation or the arbitration process,
discovery or hearing, which agreement shall be binding on the mediator or
arbitrator, despite any AAA rule to the contrary. In any arbitration, if the
Executive is the prevailing party, the Company shall pay all reasonable
attorney’s fees of the Executive, as well as the expenses and administrative
fees related to the arbitration. If the Company is the prevailing party at the
arbitration, each party shall pay its own attorney’s fees and expenses and its
share of the administrative fees and expenses related to the arbitration.
Notwithstanding the foregoing provisions of this Section 18, (a) the parties are
not required to arbitrate any issue for which injunctive relief is sought by any
party hereto, (b) all parties may seek injunctive relief in any federal or state
court having jurisdiction located in Harris County, Texas, and (c) claims of
worker’s compensation and unemployment compensation shall not be subject to
arbitration under this Agreement.

 

-14-

 

19. Cooperation and Further Actions. The parties agree to perform any and all
acts and to execute and deliver any and all documents necessary or convenient to
carry out the terms of this Agreement.

 

20. Counterparts. This Agreement may be executed in two or more counterparts,
including electronically transmitted counterparts, each of which shall be deemed
an original and all of which shall be considered one and the same instrument.

 

[Signature Page Follows]



 



-15-

 





IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representatives to execute, this Agreement as of the Effective Date.



 

  EXECUTIVE       By:  /s/ James L. Pokluda III     James L. Pokluda III

 

 

  HOUSTON WIRE & CABLE COMPANY       By:  /s/ Scott L. Thompson     Scott L.
Thompson
Chairman of the Board



-16-

 

